DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 has been amended to recite that “the faces cooperate to enclose a volume in the expanded state” however this is not recited in the specification.  It is noted that Example at [0104] of the PGPUB specification recites that the volume of the tea bag is expanded, the tea bag is what encloses the volume in the expanded state.  It is the structure, and not the faces of the structure, that encloses a volume.  That is, the walls of the tea bag are what would have enclosed the volume and not the “faces” (where the common meaning of the term “face” is “a surface of a thing”).
Regarding claim 16, claim 16 continues to recite that in, “a permanently compressed state, where the first face is disposed along a first plane and the second face is disposed along a second plane parallel to the first plane,” and in an expanded state “where the first face is disposed along a third plane that is not parallel to the first plane and where the second face is disposed along the second plane”; however the specification does not disclose that the first and second faces in the permanently compressed state correspond to the first and second faces claimed in the expanded state. To elaborate it is unclear how the first face (2) of figure 1a is the same face of one of the sidewalls of the pyramid in Fig 1b, especially because the specification recites that the compressed packet is formed by taking the packet in the expanded state putting it in a die and applying pressure to convert it to the permanently compressed state- it appears one could reasonably assume that the expanded packet with faces is compressed to a new shape with new faces and vice versa that the compressed packet with faces expands to the expanded packet having new faces however it is not clear how anything else could be assumed about the relationship between the faces of the different states based on the description and figures. Applicant only points to pg. 13 lines 4-5 and lines 6-7 and figures 1a and 1b for support however pg. 13 lines 4-7 only recites "Figure 1a is a perspective view of an expandable infusion packet in a permanently compressed state and Figure 1b is a perspective view of the expandable infusion packet in Figure 1a in an expanded state" which does not talk about the faces, and doesn't say that the bottom face of 1a is the bottom face of 1b. Therefore, the new limitations are seen to constitute an issue of new matter and as such must be deleted.
Claims 2-12 and 17 are rejected based on their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 has been amended to recite that “an expandable infusion packet comprising a plurality of faces”. It is unclear if the expandable infusion packet has a plurality of faces in the compressed state or in the expanded state or both. It is unclear if “a plurality of faces” is referring to faces that present in the compressed state or the expanded state or both. The claim has been interpreted as referring to both.
Regarding claim 1, claim 1 has been amended to recite “wherein at least a portion of each of the faces is disposed along a different plane in the permanently compressed state”. It is unclear if “each of the faces” is referring to the “plurality of faces” recited in lines 1-2 of the claim or is only referring to each of the faces that are present only in the permanently compressed state. The limitation has been interpreted as referring only to each of the faces that are present in the permanently compressed state.
 Regarding claim 1, claim 1 has been amended to recite that “the faces cooperate to enclose a volume in the expanded state”. It is unclear if “the faces” is referring to the “plurality of faces” recited in lines 1-2 of the claim or is only referring to each of the faces that are present only in the expanded state. The limitation has been interpreted as referring only to each of the faces that are present in the expanded state.
Further regarding claim 1, it is unclear how the faces cooperate to enclose a volume in the expanded state, since by definition the face is a surface and since the material that forms the expandable infusion packet is what encloses the volume
Regarding claim 16, claim 16 has been amended to recite “where the first face borders the second volume and the second face borders the second volume”. It is unclear how the same first and second faces that are present in the permanently compressed state are the same faces that border the second volume in the expanded state. For example based on the specification it is unclear how the first face (2) of figure 1a is the same face of one of the sidewalls of the pyramid in Fig 1b. The specification recites that the compressed packet is formed by taking the packet in the expanded state putting it in a die and applying pressure to convert it to the permanently compressed state- it appears one could reasonably assume that the expanded packet with faces is compressed to a new shape with new faces and vice versa that the compressed packet with faces expands to the expanded packet having new faces however it is not clear how anything else could be assumed about the relationship between the faces of the different states based on the description and figures. Applicant only points to pg. 13 lines 4-5 and lines 6-7 and figures 1a and 1b for support however pg. 13 lines 4-7 only recites "Figure 1a is a perspective view of an expandable infusion packet in a permanently compressed state and Figure 1b is a perspective view of the expandable infusion packet in Figure 1a in an expanded state" which does not talk about the faces, and doesn't say that the bottom face of 1a is the bottom face of 1b. (see MPEP 2173.06(II): where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.)
Claims 2-12 and 17 are rejected based on their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-6, 8, 9, 11, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman US 2014/0220181 in view of Planin US 2,952,462.
Regarding claim 1, Stillman discloses an expandable infusion packet, wherein the packet is configured to be in a permanently compressed state in the absence of water and configured to convert from the permanently compressed state to an expanded state in the presence of water ([0568], [0570]-[0575], [0296], [0300], Figs. 1-2). Stillman does not specifically recite that the expandable infusion packet has a substantially rigid structure in the permanently compressed state, however given that the expandable infusion packet is in the form of a compressed sponge like material it is obvious that the expandable infusion packet has a substantially rigid structure in the permanently compressed state. Further, as the structure of the expandable packet of Stillman is an expanded sponge in the expanded state, the sponge necessarily comprises voids within the sponge which would form an enclosed volume. Therefore, the expanded sponge of Stillman necessarily encloses a volume in the expanded state. As Stillman teaches that the sponge is impregnated with active ingredients ([0300]), including encapsulated ingredients ([0572], [0573], [0574]), and discloses that the encapsulated ingredients can be released from the encapsulation inside the packet before the ingredient is released from the packet, and that the encapsulated ingredients can be time released (claim 41, 43, [0077], [0392], [0393]), Stillman is seen to teach that the enclosed volume of the expanded sponge comprises a beverage precursor disposed within the volume in the expanded state. Since the expandable infusion packet releases the beverage ingredient when it expands ([0574]), movement of the beverage ingredient is necessarily facilitated within the volume as the beverage ingredient travels through the pores and exits the sponge into the liquid ([0397]).
Claim 1 differs from Stillman in the recitation that the expandable infusion packet comprises a plurality of faces, wherein the faces cooperate to enclose a volume in the expanded state and wherein at least a portion of each of the faces is disposed along a different plane in the permanently compressed state.
Planin discloses an expandable infusion packet comprising a plurality of faces (faces of disk 18 and faces of duck 12) (col. 4, lines 12-43). The faces necessarily cooperate to enclose a volume in an expanded state, since the sponge necessarily comprises voids within the sponge which would form an enclosed volume which is bordered by the faces of the sponge (faces of duck 12 border the volume of voids within the duck sponge). Planin discloses that at least a portion of the faces is disposed along a different plane in the permanently compressed state (portions of each of the faces of the disk 10 are disposed along different planes, see Fig. 1). It would have been obvious to one of ordinary skill in the art to modify Stillman such that the expandable infusion packet comprises a plurality of faces, wherein the faces cooperate to enclose a volume in the expanded state and wherein at least a portion of each of the faces is disposed along a different plane in the permanently compressed state as taught by Planin since Stillman and Planin are both directed to shaped sponges for amusement and since it would have been obvious to select known shapes of compressed and expanded sponge based on desired amusement.
Planin additionally teaches that compressed sponge is comparatively hard in nature (col. 1, lines 15-25, col. 4, lines 12-15), therefore providing further teaching that the permanently compressed infusion packet of Stillman can be considered to have a substantially rigid structure in the permanently compressed state.
Regarding claim 2, Stillman in view of Planin discloses that the expandable infusion packet has a numerical volume Vc in the permanently compressed state and a numerical volume Ve in the expanded state where the volume is larger in the expanded state ([0300], [0568]-[0574], Fig. 1, 2). Claim 2 differs from Stillman in view of Planin in the recitation that Ve is from 2Vc to 10Vc inclusive, however the specific volume change is seen to constitute a change in shape/size/proportion of the infusion packet of Stillman in view of Planin in the expanded state (MPEP 2144.04.IV.A.B).
Regarding claim 3, Stillman in view of Planin discloses that the expandable infusion packet has a first shape in the permanently compressed state and a second shape in the expanded state and that the first shape is distinct from the second shape (Figs. 1 and 2). Regarding the first and second shape being geometric shapes, this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in the compressed state and the expanded state (MPEP 2144.04.IV.B). Additionally Planin teaches providing an expandable packet that has a first geometric shape in a permanently compressed state and a second shape in the expanded state that is distinct from the first shape, and that the second shape can be any desired configuration (col. 4, lines 12-21, col. 1, lines 59-65). Therefore it would have been obvious to one of ordinary skill in the art to modify the first and second shapes of Stillman in view of Planin to be distinct geometric shapes since Planin teaches geometric shapes as desirable shapes.   
Regarding claim 4, claim 4 differs from Stillman in view of Planin in the recitation that the first geometric shape is a cylinder, however this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in the compressed state (MPEP 2144.04.IV.B).
Regarding claim 5, claim 5 differs from Stillman in view of Planin in the recitation that the first geometric shape is a prism, however this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in the compressed state (MPEP 2144.04.IV.B).
Regarding claim 6, claim 6 differs from Stillman in view of Planin in the recitation that the second geometric shape is a sphere, a hemisphere, a tetrahedron or a pyramid, however this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in the expanded state (MPEP 2144.04.IV.B).
Regarding claim 8, Stillman in view of Planin discloses that the packets may be sold in sets ([0584]) and discloses that the packets are provided in packaging ([0181], [0196], [0236], [0429]).
Regarding claim 9, Stillman in view of Planin discloses that the package is a carton ([0196]).
Regarding claim 11, Stillman in view of Planin discloses that the package is a carton ([0196]), regarding the first geometric shape being a cylinder, this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in the compressed state (MPEP 2144.04.IV.B).
Regarding claim 12, Stillman in view of Planin discloses that the package is a carton ([0196]), regarding the first geometric shape being a square prism or rectangular prism, this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in the compressed state (MPEP 2144.04.IV.B).
Regarding claim 18, Stillman discloses a package comprising: a first expandable infusion packet (the packets may be sold in sets ([0584]) and discloses that the packets are provided in packaging ([0181], [0196], [0236], [0429])). Stillman discloses the expandable infusion packet is configured to be in a permanently compressed state in the absence of water and configured to convert from the permanently compressed state to an expanded state in the presence of water ([0568], [0570]-[0575], [0296], [0300], Figs. 1-2). Stillman does not specifically recite that the expandable infusion packet has a substantially rigid structure in the permanently compressed state, however given that the expandable infusion packet is in the form of a compressed sponge like material it is obvious that the expandable infusion packet has a substantially rigid structure in the permanently compressed state. Further, as the structure of the expandable packet of Stillman is an expanded sponge in the expanded state, the sponge necessarily comprises voids within the sponge which would form an enclosed volume. Therefore the expanded sponge of Stillman necessarily encloses a volume in the expanded state. As Stillman teaches that the sponge is impregnated with active ingredients ([0300]), including encapsulated ingredients ([0572], [0573], [0574]), and discloses that the encapsulated ingredients can be released from the encapsulation inside the packet before the ingredient is released from the packet, and that the encapsulated ingredients can be time released (claim 41, 43, [0077], [0392], [0393]), Stillman is seen to teach that the enclosed volume of the expanded sponge comprises a beverage precursor disposed within the volume in the expanded state. Since the expandable infusion packet releases the beverage ingredient when it expands ([0574]), movement of the beverage ingredient is necessarily facilitated within the volume as the beverage ingredient travels through the pores and exits the sponge into the liquid ([0397]).
 Since Stillman teaches providing sets of the packets ([0584]), Stillman suggests providing a second expandable infusion packet, wherein the second expandable infusion packet is configured to be in a second permanently compressed state in the absence of water and configured to convert from the second permanently compressed state to a second expanded state in the presence of water, wherein the second expandable infusion packet has a second substantially rigid structure in the second permanently compressed state, wherein the second expandable infusion packet encloses a second volume in the second expanded state, wherein the second expandable infusion packet comprises a second beverage precursor disposed within the second volume, wherein the second expandable infusion packet facilitates movement of the second beverage precursor within the second volume. Stillman discloses that the second expandable infusion packet specifically has a second geometric shape in the second permanently compressed state. 
Claim 18 differs from Stillman in the recitation that the second geometric shape is distinct from the first geometric shape. 
However, Planin teaches providing compressed and expanded sponges with different shapes for amusement and discloses that geometric shapes are desirable shapes. Specifically, Planin teaches providing an expandable packet that has a first geometric shape in a permanently compressed state and a second shape in the expanded state that is distinct from the first shape, and that the second shape can be any desired configuration (col. 4, lines 12-21, col. 1, lines 59-65), and also discloses providing additional permanently compressed sponges with different shapes than the first permanently compressed sponge (Fig. 2 shows compressed sponge in a cube shape while Fig. 1 shows permanently compressed sponge in a disk shape). It would have been obvious to one of ordinary skill in the art to modify Stillman such that the second geometric shape is distinct from the first geometric shape as suggested by Planin in order to provide increased amusement by providing different shapes.
Planin additionally teaches that compressed sponge is comparatively hard in nature (col. 1, lines 15-25, col. 4, lines 12-15), therefore providing further teaching that the permanently compressed infusion packet of Stillman can be considered to have a substantially rigid structure in the permanently compressed state.
Regarding claim 19, Stillman in view of Planin discloses that the first beverage precursor corresponds to a first beverage. Regarding the second beverage precursor corresponding to a second beverage different than the first beverage, Stillman discloses that the packets in the set can be the same or different but related (‘181, [0184], [0191], [0199], [0493]), and discloses that it is possible to offer many individual packets with different and/or varied ingredients thus enabling a customer to user to create unique drinks (‘181, [0770]), therefore it would be obvious for the second beverage precursor to correspond to a second beverage different than the first beverage in order to allow a consumer to create unique drinks.
Regarding claim 20, claim 20 is rejected for the same reasons given above as for claim 18, since Stillman teaches that the packets may be sold in sets (‘181, [0584]), it would be obvious to include a third expandable infusion packet comprising a third beverage precursor, which has the first geometric shape in the permanently compressed state. Regarding the third beverage precursor corresponding to the first beverage, Stillman discloses that the packets in the set can be the same or different but related (‘181, [0184], [0191], [0199], [0493]), and discloses that it is possible to offer many individual packets with different and/or varied ingredients thus enabling a customer to user to create unique drinks (‘181, [0770]), therefore it would be obvious for the third beverage precursor to correspond to the first beverage.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stillman US 2014/0220181 in view of Planin US 2,952,462 in view of Abrahams US 2,531,594.
Regarding claim 7, claim 7 differs from Stillmann in view of Planin in the recitation that the expandable infusion packet is specifically made from a non-woven material. It is noted that Stillman teaches the general use of a sponge like material for forming the infusion packet (‘181, [0296]-[0300]). Planin teaches forming a sponge like material from viscose (col. 2, lines 60-68) which expands in the presence of water, and Abrahams teaches it was known to use non-woven fabric of viscose for infusion packages. It would have been obvious to one of ordinary skill in the art to modify the sponge like material of Stillman in view of Planin to be a non-woven fabric of viscose since it has been held that the use of a known material based on its suitability for its intended use supports a conclusion of obviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stillman US 2014/0220181 in view of Planin US 2,952,462 in view of Diolaiti US 8,389,036.
Regarding claim 10, claim 10 differs from Stillman in view in Planin in the recitation that the package is specifically a tube and that the first geometric shape is specifically a cylinder, however this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in the compressed state as well as a change in shape of the packaging container (MPEP 2144.04.IV.B).
Additionally, Diolaiti teaches packaging a plurality of infusion packets in a tube (col. 7, lines 46-53). It would have been obvious to one of ordinary skill in the art to modify the package of Stillman in view of Planin to be in the shape of a tube as taught by Diolaiti since Diolaiti teaches such a shape is a desirable shape for packaging infusion packets.
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive, 
Applicant argues that the ingredient of Stillman could not be released if the ingredient were also enclosed as required by claim 1
This argument has not been found persuasive. As discussed in the office action, as the structure of the expandable packet of Stillman is an expanded sponge in the expanded state, the sponge necessarily comprises voids within the sponge which would form an enclosed volume. Therefore the expanded sponge of Stillman necessarily encloses a volume in the expanded state. As Stillman teaches that the sponge is impregnated with active ingredients ([0300]), including encapsulated ingredients ([0572], [0573], [0574]), and discloses that the encapsulated ingredients can be released from the encapsulation inside the packet before the ingredient is released from the packet, and that the encapsulated ingredients can be time released (claim 41, 43, [0077], [0392], [0393]), Stillman is seen to teach that the enclosed volume of the expanded sponge comprises a beverage precursor disposed within the volume in the expanded state, since time released ingredients would not all be released at once a portion of the ingredients would remain within the packet ([0077]). Since the expandable infusion packet releases at least a portion the beverage ingredient when it expands ([0574]), movement of the beverage ingredient is necessarily facilitated within the volume as the beverage ingredient travels through the pores and exits the sponge into the liquid ([0397]).
Regarding claims 3-6 Applicant argues that there is no motivation to combine Stillman and Planin to arrive at the specific shapes recited in claims 3-6. Applicant argues that the specific shapes recited in claims 4-6 are not merely a matter of choice as asserted by the office. Applicant argues that the shapes are used to distinguish one expandable infusion packet containing one beverage precursor from another expandable infusion packet containing another beverage precursor. Applicant argues that first and second geometric shapes are preferred, and that the carton the infusion packets are packaged in has a preferred shape. 
Regarding the motivation to combine Stillman and Planin, Planin teaches providing an expandable packet that has a first geometric shape in a permanently compressed state and a second shape in the expanded state that is distinct from the first shape, and that the second shape can be any desired configuration (col. 4, lines 12-21, col. 1, lines 59-65).  Planin teaches the permanently compressed shape can be a cylinder, a prism and an expanded shape can be a sphere. Planin teaches desirable shapes for a similar type of amusement product. To apply similar shapes to the product of Stillman would have been obvious since Planin already recognizes such shapes as desirable shapes. Thus, the selection of the first and second claimed shapes would have been an obvious selection to one of ordinary skill in the art.
It is also noted that the specification discloses that the shape of the expandable infusion packet in its expanded state is not limited and can be any geometric shape (PG PUB specification [0095]) thus it is it not clear that the shape in the expanded state is critical. The specification also recites that the format of the package is not limited (PG PUB paragraph [0048]) thus it is not clear that any specific package the infusion packets are packaged in is critical.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792